Judgment, Supreme Court, Bronx County, entered on August 23, 1978, affirmed, without costs and without disbursements. Concur—Kupferman, J. P., Sandler and Sullivan, JJ.; Silverman and Markewich, JJ., dissent and vote to reverse the judgment appealed from and grant the petition to invalidate the candidacy of Edward Martinez, Jr., on the ground that the finding of residence of this candidate in the assembly district at the requisite times is against the weight of the evidence. In this connection see section U46-1.0 of the New York City Administrative Code.